Title: IV. From George Washington to Major Jeremiah Talbot, 7 June 1780
From: Washington, George
To: Talbot, Jeremiah



Sir
Head qrs Morris Town June 7th 1780 ½ after 8 A.M.

I have this morning been informed that the Enemy landed last night in force at De Harts point, near Elizabeth Town—and are advancing rapidly on the road to Springfield. I wish You to communicate this intelligence to the Militia Officers in the vicinity of your post immediately that they may alarm the Country—and that You will march as expeditiously as You can consistent with the Men’s health with the Detachment under your command & with all the Militia that will join You for Chatham; keeping the Mountains below you on your left. You will send on some of the Militia Light Horse—or Messengers from time to time to Chatham in order to inform yourself of the advance & situation of the Enemy & also to advise me how far you are on your march. I am sir Yr Most Obedt st

G.W.

